Citation Nr: 1147144	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder, including of the low and middle back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

This case was previously brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing a VA examination to determine the etiology of the Veteran's back disorder.  As will be further explained below, while a VA examination was afforded, the examination provided was inadequate and as such further development is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this appeal was remanded in May 2010 with instructions to the AOJ to further develop the Veteran's claims to include providing a VA examination to determine any current diagnoses for any middle and/or low back disorder and whether any of those diagnoses were etiologically related to the Veteran's active duty service.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.

Unfortunately, in this instance, while the RO did afford the Veteran a VA examination, the examination provided was inadequate or incomplete.  In this regard the Board notes that the May 2010 remand requested that the Veteran be afforded an examination to determine if the Veteran had any current middle and/or low back disorders and to provide an etiological opinion with regard to whether any current back disability was related to the motor vehicle accidents and complaints of back pain that the Veteran had in service.  The Veterans Claims Assistance Act (VCAA) duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran contends that he has experienced persistent back pain since separation from active duty.  Service treatment records were found to be unobtainable from the service department.  Records provided from the Veteran, however, show he was involved in motor vehicle accidents during active service, including two accidents in July 1996 and an accident in July 1999.  An October 1996 report noted injuries incurred in July 1996 were part of a third party liability case.  The diagnoses of record in service include chronic low back pain and mechanical low back pain.  The cervical and lumbar spines were normal upon X-ray examination in October 1996.  A November 1996 two-phase bone scan revealed dextroconvex lumbar scoliosis.  A March 1999 report noted the Veteran complained of chronic low back pain subsequent to a 1996 motor vehicle accident, but that an April 1998 medical evaluation board found him fit for full duty.  The examiner's assessment was mechanical low back pain.  A June 1999 report of medical history noted mechanical low back pain subsequent to a motor vehicle accident with a normal lumbosacral spine and bone scan findings of mild scoliosis.  

As noted above, the Veteran was afforded a VA examination in August 2010 in association with his back claim.  After a review of the Veteran's claims file and physical examination to include an x-ray of the lumbar spine, the VA examiner diagnosed the Veteran with residuals of lumbosacral strain.  The examiner then provided the following opinion:  "Low back pain is less likely as not (less than 50 percent probability) caused by or a result of low back pain."  As rationale for the opinion stated it was noted that the Veteran was involved in two motor vehicle accidents in which he injured his neck and lower back in July 1996 while in service.  The examiner then noted that x-rays taken in October 1996 were reported to be normal and a November 1996 bone scan was normal except for lumbar scoliosis.  The examiner provided no opinion regarding the inservice finding of lumbar scoliosis.

The Board notes that the Veteran provided an August 2010 letter from his private treating chiropractor which included multiple diagnoses with regard to the Veteran's lumbar, cervical and thoracic spine including in pertinent part, lumbar intervertebral disc degeneration and sciatic neuritis.  The Veteran's chiropractor also provided a positive nexus opinion stating that it is as likely as not that the Veteran's conditions resulted from his military service.  The Board notes that other than the list of diagnoses there is no other information regarding any examination performed by the private chiropractor and no rationale for his opinion regarding etiology.  The Board further notes that the VA examiner did not have access to these private treatment records regarding the Veteran's back disorder in making his etiological opinion including the diagnoses of intervertebral disc degenerative and sciatic neuritis which were not shown on VA examination.  

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, the Veteran was afforded a VA examination; however, the Board finds that the examination provided was not adequate because while the examination included a nexus opinion, it is unclear whether the examiner intended to state that the Veteran's current back condition was related to his active duty service and in addition, the examiner failed to provide adequate rationale regarding the stated opinion.  Further, additional medical documentation was added to the record subsequent to the VA examination which contains other diagnoses related to the spine.  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination.  Therefore, as the previously afforded examination is inadequate and a conclusive medical opinion has not been presented, an additional VA examination or opinion is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, another remand is unfortunately required. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination for an opinion as to whether the Veteran has a current middle and/or low back disorder that was incurred in active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case, to include a review of the August 2010 letter from the Veteran's private treating chiropractor which includes, in pertinent part, diagnoses of lumbar intervertebral disc degeneration and sciatic neuritis.  A notation to the effect that this record review took place should be included in the report.

The examiner should address whether any current middle or low back disorder including, in pertinent part, scoliosis, lumbar intervertebral disc degeneration, sciatic neuritis and lumbar and thoracic segmental dysfunction, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

An opinion should be provided based on the results of the examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with a thorough rationale for all opinions expressed should be set forth in the examination report.  

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues and not previously provided to the Veteran.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


